The plea in abatement filed by defendant was no answer to the indictment in this case. The demurrer thereto was properly sustained. Garrison v. State, 217 Ala. 322, 116 So. 706. Moreover, the purported plea was not verified by oath, and this the statutes requires. Section 5197, Code 1923; that the offense complained of was committed Fason v. State, 19 Ala. App. 533,98 So. 702.
There was ample evidence tending to show that the offense complained of was committed in Lawrence county, Ala., and within the period of time covered by the indictment to submit these questions to the jury and to justify the jury in their finding upon these propositions. Under all the evidence in this case, the affirmative charge in favor of defendant was properly refused.
The corpus delicti having been sufficiently proven, the principal inquiry upon this trial was the identity of the man who committed said offense. The evidence for the state tended to show that this appellant was the person at the still and operating same when the raid was made. That for the defendant tended to show otherwise, and this conflict of evidence upon this material question was for the jury to determine after a consideration of all the evidence submitted to them during the trial. The jury decided this inquiry adversely to defendant, and were, in our opinion, fully warranted in thus concluding as there was ample evidence to this end.
No ruling of the court constitutes prejudicial error. The record appears regular in all things. Let the judgment of conviction from which this appeal was taken stand affirmed.
Affirmed. *Page 139